DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/13/2020 and 11/19/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of the Claims
	Claims 1-12 have been examined.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, and 5-6 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Chang (US20150057839A1).


	Claim.2 Chang discloses wherein the pre-stored object comprises at least one of a mobile terminal, a notebook computer, and a book (see at least fig.1-2, p23).
	Claim.3 Chang discloses further comprising, when the position of the seat is adjusted according to the seat setting value, and, upon detecting an additional position adjustment of the seat, sending a 
	Claim.5 Chang discloses further comprising, if the preset seat setting value corresponding to the object information is not received from the server, sending the current seat setting value to the server (see at least fig.1-2, p24,seat setting, head restraint position, p28, user preference server).
	Claim.6 Chang discloses wherein the preset seat setting value comprises at least one of a seat height adjustment value, a tilt adjustment value, a lumbar support adjustment value, and a headrest adjustment value (see at least fig.1-2, p59-60, controller 230 may adjust comfort related user customizable features of the vehicle according to the user preferences such as massaging seats).
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, and 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US20150057839A1) as applied to claims 1 above, and further in view of Jung (KR20130050680A).

However, Jung discloses further comprising, after the additional position adjustment is reflected on the seat, sending information on the passenger’s posture sensed through the camera to the server (see at least fig.1, p20, the driver state monitoring unit 20 detects the driver’s eyes and determines the driver’s sitting height and driver’s posture based on the eye position information, the driver condition monitoring unit 20 includes a camera).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Chang to include further comprising, after the additional position adjustment is reflected on the seat, sending information on the passenger’s posture sensed through the camera to the server by Jung in order to for automatically adjusting a driver’s seat in order to secure a driver’s view when driving on a slope or curved road of a road (see Jung’s p1).
	Claim.7 Chang discloses requesting from a server, customized seat setting information and storing same in the server (see at least fig.2, p24 and p28, p26, p33, communicate with the user preference server via communication module 220 with its various communication techniques).
However, Change does not discloses further comprising: sensing a posture of the passenger through the monitoring; sending information on the sensed posture of the passenger to the server; if the preset seat setting value corresponding to the object information is not received from the server, receiving a preset, second seat setting value corresponding to the posture information from the server; and adjusting the position of the seat according to the second seat setting value.
Jung discloses further comprising: sensing a posture of the passenger through the monitoring; sending information on the sensed posture of the passenger to the server; if the preset seat setting value corresponding to the object information is not received from the server, receiving a preset, second seat 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Chang to include further comprising: sensing a posture of the passenger through the monitoring; sending information on the sensed posture of the passenger to the server; if the preset seat setting value corresponding to the object information is not received from the server, receiving a preset, second seat setting value corresponding to the posture information from the server; and adjusting the position of the seat according to the second seat setting value by Jung in order to for automatically adjusting a driver’s seat in order to secure a driver’s view when driving on a slope or curved road of a road (see Jung’s p1).
Claim.8 Chang does not disclose wherein the pre-stored behavior of the passenger comprises at least one of the passenger’s direction of gaze, the passenger’s hand motion, and the positional relationship between the passenger and the object.
However, Jung discloses wherein the pre-stored behavior of the passenger comprises at least one of the passenger’s direction of gaze, the passenger’s hand motion, and the positional relationship between the passenger and the object (see at least fig.1, p20, the driver state monitoring unit 20 detects the driver’s eyes and determines the driver’s sitting height and driver’s posture based on the eye position information, the driver condition monitoring unit 20 includes a camera, p21).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Chang to include wherein the pre-stored behavior of the passenger comprises at least one of the passenger’s direction of gaze, the passenger’s hand motion, and the positional relationship between the passenger and the object by Jung in order to for automatically 
	Claim.9 Chang discloses further comprising, when the position of the seat is adjusted according to the second seat setting value, and, upon detecting an additional position adjustment of the seat, sending a seat setting value reflecting the additional position adjustment to the server (see at least fig.1-2, p24,seat setting, head restraint position, p28, user preference server).
	Claim.10 Chang discloses further comprising, if the present, second seat setting value corresponding to the posture information is not received from the server, sending the current seat setting value to the server (see at least fig.1-2, p24, seat setting, head restraint position, p28, user preference server, p26, p33, communicate with the user preference server via communication module 220 with its various communication techniques, p28).
	Claim.11 Chang discloses requesting from a server, customized seat setting information and storing same in the server (see at least fig.2, p24 and p28, p26, p33, communicate with the user preference server via communication module 220 with its various communication techniques).
However, Chang does not discloses further comprising: if the present seat setting value corresponding to the object information is not received from the server, receiving driving route information and a preset, third seat setting value corresponding the driving route information from the server; and adjusting the position of the seat according to the third seat setting value.
Jung discloses further comprising: if the present seat setting value corresponding to the object information is not received from the server, receiving driving route information and a preset, third seat setting value corresponding the driving route information from the server; and adjusting the position of the seat according to the third seat setting value (see at least fig.1, p20, the driver state monitoring unit 20 detects the driver’s eyes and determines the driver’s sitting height and driver’s posture based on the eye position information, the driver condition monitoring unit 20 includes a camera, p19, p21-22).

	Claim.12 Chang does not discloses wherein the driving route information comprises at least one of the vehicle’s current location information, driving start time, driving speed information, origin information, destination information, information about a route from the origin to the destination, expected time required, driving route-based weather information, driving route-based road surface information, road information, topographical information, driving route-based traffic information, driving route-based traffic light information, en-route information, vehicle stop information, and driving mode information.
However, Jung discloses wherein the driving route information comprises at least one of the vehicle’s current location information, driving start time, driving speed information, origin information, destination information, information about a route from the origin to the destination, expected time required, driving route-based weather information, driving route-based road surface information, road information, topographical information, driving route-based traffic information, driving route-based traffic light information, en-route information, vehicle stop information, and driving mode information (see at least fig.1, p19, the road condition determination unit 10 determines the road inclination, entry to the slop of the driving vehicle, and entry/exit to a curved road).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Chang to include wherein the driving route information comprises at 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARDUL D PATEL whose telephone number is (571)270-7758. The examiner can normally be reached Monday-Friday 8am-5pm (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 5712703832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/SHARDUL D PATEL/Primary Examiner, Art Unit 3662